     Case 3:18-cv-02470-CAB-MDD Document 50 Filed 07/28/20 PageID.507 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    PERCY EDWIN HILL,                                  Case No.: 18cv2470-CAB-MDD
12                                      Plaintiff,
                                                         ORDER DENYING WITHOUT
13                        vs.                            PREJUDICE MOTION FOR
                                                         APPOINTMENT OF COUNSEL [Doc.
14
                                                         No. 49]
15    ALPINE SHERIFF DEPARTMENT, et
      al.,
16
                                     Defendants.
17
18
19
20                                  PROCEDURAL BACKGROUND

21         On March 5, 2018, Plaintiff Percy Edwin Hill (Plaintiff) filed a complaint against

22   Defendants in state court regarding an alleged incident that occurred on November 23,

23   2017 at a property managed by Plaintiff. [Doc. No. 1-2.] Plaintiff claims, among other

24   things, that the Defendant officers unlawfully assaulted him. [Id.] When Plaintiff filed

25   the complaint, he was a non-prisoner proceeding pro se. The case was later removed to

26   this Court. Continuing in his pro se status, on January 30, 2019, Plaintiff filed a Second

27   Amended Complaint (“SAC”) [Doc. No. 8], which the Defendants answered on February

28   14, 2019 [Doc. No. 10]. Thereafter the parties participated in an Early Neutral

                                                     1
                                                                                18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 50 Filed 07/28/20 PageID.508 Page 2 of 4



 1   Evaluation Conference [Doc. No. 13] and, when the case did not settle, a Scheduling
 2   Order was issued [Doc. No. 14].
 3         On September 9, 2019, Defendants filed a Motion for Rule 37 Sanctions against
 4   Plaintiff for failing to serve his initial disclosures. [Doc. No. 22.] Following a hearing on
 5   Defendants’ Motion before Magistrate Judge Dembin, the Court imposed several
 6   evidentiary sanctions and ordered Plaintiff to pay the County of San Diego $1,518.00 as
 7   monetary sanctions no later than November 25, 2019. [Doc. No. 32.] The Court specified
 8   that any party could serve and file objections to the Order on or before November 8,
 9   2019. Plaintiff has not filed an objection to the Court’s Order and has not made any
10   payments to the County of San Diego.
11         On January 24, 2020, Defendants filed a status report stating that Defendants had
12   become aware that Plaintiff has been incarcerated in the Mohave County Jail since at
13   least October 28, 2019. [Doc. No. 35.] However, Plaintiff had not informed the Court of
14   any change of address. Therefore, on January 31, 2020, this Court issued an order
15   vacating all pretrial dates, setting a status conference for April 10, 2020 and ordering
16   Plaintiff to appear in person. [Doc. No. 36.] On April 3, 2020, due to the COVID 19
17   Public Emergency, the status conference was converted to a telephonic conference, and
18   all parties were given instructions on how to connect to the telephonic hearing. [Doc. No.
19   37.] On April 10, 2020, Plaintiff failed to appear at the telephonic status hearing and the
20   case was dismissed. [Doc. No. 38.]
21         On June 16, 2020, Plaintiff filed a motion for appointment of counsel under the
22   assumption that his case was still pending. [Doc. No. 41.] In that motion, Plaintiff
23   indicated that he was at a different address. The docket was amended to reflect his
24   Plaintiff’s new address, the motion for counsel was denied without prejudice, and the
25   clerk sent Plaintiff a copy of the Court’s order of April 10, 2020. [Doc. No. 42.]
26         On July 10, 2020, Plaintiff filed a Motion to Not Dismiss My Case, which the
27   Court deemed a motion for relief from judgment or order pursuant to Fed.R.C.P. Rule 60.
28   [Doc. Nos. 43, 44.] On July 14, 2020, the motion for relief was granted and the case was
                                                   2
                                                                                  18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 50 Filed 07/28/20 PageID.509 Page 3 of 4



 1   reopened. [Doc. No. 45.]
 2         On July 27, 2020, Plaintiff filed the pending motion for appointment of counsel
 3   indicating that he continues to be incarcerated in Arizona. [Doc. No. 49.]
 4                                              DISCUSSION
 5         Plaintiff asks the Court to appoint counsel for him because he is indigent,
 6   incarcerated, the issues in the case are complex, and he has limited access to a law
 7   library. [Doc. No. 49.]
 8         However, there is no constitutional right to counsel in a civil case. Lassiter v. Dept.
 9   of Social Servs, 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.
10   2009). And while 28 U.S.C. § 1915(e)(1) grants the district court limited discretion to
11   “request” that an attorney represent an indigent civil litigant, Agyeman v. Corr. Corp. of
12   America, 390 F.3d 1101, 1103 (9th Cir. 2004), this discretion is exercised only in
13   “exceptional circumstances.” Id.; see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th
14   Cir. 1991). A finding of exceptional circumstances requires the Court “to consider
15   whether there is a ‘likelihood of success on the merits’ and whether ‘the prisoner is
16   unable to articulate his claims in light of the complexity of the legal issues involved.’”
17   Harrington v. Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015) (quoting Palmer, 560 F.3d
18   at 970).
19         The Court denies Plaintiff’s request without prejudice at this time because nothing
20   in either his SAC or his Motion to Appoint Counsel suggests he is incapable of
21   articulating the factual basis for his claims. Id. In addition, Plaintiff has articulated
22   coherent arguments when filing motions and responses to motions. See e.g. Doc. Nos.
23   15, 30, 41, 44.]
24         At the same time, Plaintiff’s SAC, by itself, does not yet demonstrate a
25   “likelihood” of success on the merits. Id. Therefore, the Court finds no “exceptional
26   circumstances” exist to justify the appointment of counsel at this time. See, e.g., Cano v.
27   Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (affirming denial of counsel where prisoner
28   was able to articulate his inadequate medical care claims in light of the complexity of the
                                                     3
                                                                                    18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 50 Filed 07/28/20 PageID.510 Page 4 of 4



 1   issues involved, but found unlikely to succeed on the merits).
 2                                           CONCLUSION
 3         For the reasons set forth above, the Motion for Appointment of Counsel is DENIED
 4   WITHOUT PREJUDICE.
 5         IT IS SO ORDERED.
 6   Dated: July 28, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                                                           18cv2470-CAB-MDD
